        Case 1:18-cv-11924-FDS Document 62-1 Filed 05/24/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 MATTHEW VANDERHOOP,
     Plaintiff,

 v.                                            Civil Action No. 18-11924-FDS

 WILMINGTON SAVINGS FUND
 SOCIETY FSB, D/B/A CHRISTIANA
 TRUST, NOT IN ITS INDIVIDUAL
 CAPACITY, BUT SOLELY AS TRUSTEE
 FOR BCAT 2014-10TT,
      Defendant.

                              CERTIFICATE OF SERVICE

       I, Michael E .Swain, Esq. of the law firm of Sassoon & Cymrot, LLP, counsel for

defendant Wilmington Savings Fund Society FSB, d/b/a Christiana Trust, not in its

individual capacity, but solely as Trustee for BCAT 2014-10TT hereby certify that I have

this 24th day of May 2019 served the Motion of Wilmington Savings for an Order of

Contempt, Affidavit in Support and this Certificate of Service by causing copies to be

sent by electronic mail via the electronic court filing system (ECF) and by first-class U.S.

mail (M) to all parties not appearing electronically but entitled to service per the Federal

Rules of Civil Procedure.

 Deborrah M. Dorman, Esq.
 Law Office of Deborrah M. Dorman
 PO Box 944
 Tisbury, MA 02568 (ECF)

                                                 /s/ Michael E. Swain, Esq.
                                                 Michael E. Swain, Esq.
